Citation Nr: 0311199	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama



THE ISSUE

Entitlement to service connection for arthritis.



REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from July 1953 to May 1955.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Montgomery, Alabama, Regional Office (RO), which, in part, 
denied service connection for arthritis.  In an April 1997 
decision, the Board, in part, denied service connection for 
arthritis on the grounds that the claim was not well 
grounded.  Appellant subsequently appealed part of that April 
1997 Board decision, including the arthritis service 
connection claim, to the United States Court of Appeals for 
Veterans Claims (Court).  In a subsequent Order, the Court 
granted a Joint Motion for Partial Remand and, in pertinent 
part, vacated the April 1997 Board decision's denial of the 
arthritis service connection claim.

In June 2000, the Board remanded this issue to the RO for 
additional evidentiary development.  


REMAND

Pursuant to the Board's June 2000 remand, the RO contacted 
appellant in order to obtain any additional arthritis 
treatment clinical records; and certain additional clinical 
records were obtained to the extent of their availability.  
However, although a December 1957 "Certificate of Attending 
Physician" from a private physician Charles S. Davis, M.D., 
is of record and sets forth a "transcript" of prior 
treatment rendered in December 1955 that listed on December 
27, 1955 "gen[eralized] aching, joints, etc." and on 
December 28, 1955 "heart and lungs negative on xray.  
Arthritis", it is unclear from the evidentiary record 
whether the RO has ever specifically attempted to obtain any 
actual clinical records from said physician.  Appellant has 
specifically alleged that the claimed arthritis is related to 
his service period, and any additional post-service medical 
records particularly those dated within the one-year, post-
service presumptive period, might prove substantially 
probative in deciding the etiology of the arthritis.  Thus, 
the Board will defer a decision on the service connection 
issue, pending additional search for said medical records.  

Additionally, in a July 2000 written statement, appellant 
alluded to receiving "total disability" benefits from the 
Social Security Administration (SSA) based on his arthritis.  
It is unclear from the record, however, whether the RO has 
ever specifically attempted to obtain any medical records 
that might be associated with an SSA claim filed by him.  
Medical records, if any, associated with appellant's SSA 
disability benefits claim might be material in deciding said 
appellate issue on remand; and, consequently, the RO should 
attempt to obtain them prior to final appellate 
consideration.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992), Masors v. Derwinski, 2 Vet. App. 181, 187-89 (1992), 
and Murincsak v. Derwinski, 2 Vet. App. 363, 369-72 (1992), 
wherein the Court held that VA breached its statutory duty to 
assist by failing to obtain SSA records.  Furthermore, 
although the record indicates post-service employment, it is 
unclear from the record whether there has been a specific 
attempt to obtain any employment medical records that might 
be relevant in indicating the onset of his arthritis.

With respect to another matter, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  However, as to the appellate issue, 
it does not appear that the RO has expressly satisfied the 
Veterans Claims Assistance Act of 2000 requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
appellant's attorney's March 2001 letter.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request appellant, 
through his attorney, to provide any 
additional, medical records that he may 
have in his possession pertaining to any 
treatment for arthritis proximate to his 
1955 service discharge, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
provided such treatment.  All available, 
actual clinical records (as distinguished 
from physicians' statements based upon 
recollections of previous treatment) of 
any treatment for arthritis proximate to 
his 1955 service discharge should be 
obtained from the specified health care 
providers, including, but not limited to 
those from Charles S. Davis, M.D., 1155 
Springhill Avenue, Mobile, Alabama.  
Provide appellant with release forms and 
ask that a copy be signed and returned 
for each non-VA health care provider 
identified.  In the event that records 
are unavailable, this should be noted in 
writing in the claims folders.  To the 
extent the appellant's assistance is 
needed in determining any details for an 
informed request, his assistance should 
be requested with his attorney's 
assistance as indicated.

2.  The RO should request appellant, 
through his attorney, to provide any 
relevant employment medical records that 
he may have in his possession (such as 
any pre-employment/employment 
examinations), as well as the complete 
name and address of any former 
employer(s).  Any relevant employment 
medical records should be obtained and 
associated with the claims folders.  If 
it is indicated that no such employment 
records exist, this should be noted in 
the claims files and no further action 
needs to be taken. 

3.  The RO should request any available 
medical records from SSA concerning any 
SSA claim filed by appellant.  Under 38 
U.S.C.A. § 5103A(b)(3), VA is obligated 
to continue trying to obtain evidence 
from a Federal department or agency 
"unless it is reasonably certain that 
such records do not exist or that further 
efforts to obtain those records would be 
futile."  

4.  The appellant and his attorney are 
advised that they may submit alternative 
forms of evidence to support the claim, 
such as statements/affidavits from lay 
persons or service medical personnel and 
"buddy" statements/affidavits relating 
to the claimed arthritis.  They are also 
advised that they should submit any 
competent evidence (not already of 
submitted) that tends to show that 
arthritis was present in service or 
proximate thereto, or was manifested to a 
compensable degree within the one-year, 
post-service presumptive period.  Also 
the appellant and his attorney are 
informed that VA will proceed to decide 
the appeal without these statements 
unless they are able to submit them.  
Also, they are informed that, if 
necessary, VA will assist in obtaining 
such statements/affidavits but only if 
appellant or his attorney provides 
appropriate assistance in identifying 
sources, such as providing full names and 
current addresses of such individuals.  

5.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the claim at issue, 
including which evidence is to be 
provided by the appellant, and which by 
VA.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.  

6.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for arthritis under 
appropriate statutory and regulatory 
provisions.

When the aforementioned development has been accomplished, to 
the extent the benefit sought is not granted, the case should 
be returned to the Board for further appellate consideration, 
to the extent such action is in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


